DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 11/04/2020 where claims 1-20 are pending and ready for examination.

  The information disclosure statement (IDS) submitted on 11/04/2020, 3/30/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of copending Application No. 17/088,951. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to apply the  teachings from Application No. 17/088,951 to solve and/or contemplate the claims and/or limitations in the Instant Application per a side- by – side comparison of the claims. Claim 16 of Application No. 17/088,951 is detailed below which was parcel of the analysis.

    PNG
    media_image1.png
    832
    578
    media_image1.png
    Greyscale



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, and 16 are rejected under 35 USC 102(a)(2) as being anticipated by Wang (US 2020/0067800), “Service Function Chain Mapping Microservices Instances”

	Regarding claim 1, Wang discloses a method of executing workflows in virtual machines that have been deployed to implement virtual network functions of a network service, wherein the virtual machines are running in a plurality of data centers each having a cloud management server running a cloud computing management software to provision virtual infrastructure resources thereof for a plurality of tenants, said method comprising:

	upon receiving a request to execute a workflow along with a plurality of parameters
including first and second parameters at a data center, identifying a virtual machine deployed in
the data center, in which the workflow is to be executed based on the first parameter (Wang;
Wang teaches identifying particular virtual machines in order to realize service function chaining based upon a plurality of parameters (i.e. first and second parameters))

	see e.g. [0053] “ ... one or more data centers or other entities that provide computing and/or storage services that may be included in a service function chain ...”

	see e.g. [0166] “ ... SFC request may include information specifying any or all of the following request elements ... service functions to be performed ... resources required ... number of virtual machines ... parameter values indicating whether or not candidate mapping solutions should be pruned ....”

	see e.g. [0050] “ ... Service function chaining may involve configuring and/or allocation various virtual machines (VMs) to run these virtualized network functions ...”);

	designating one of a plurality of methods by which the workflow is to be executed
in the virtual machine according to the second parameter (Wang;

	see e.g. [0055] “ ... chain together multiple (virtual) network service functions (e.g. firewalls, DPI service functions, routers, VPN service functions, intrusion detection system (IDS) service functions,  and/or other types of service functions) ... end-to end network services ...”)

	
	see e.g. [0166] “ ... SFC request may include information specifying any or all of the following request elements ... service functions to be performed...”); and

	issuing a command to the virtual machine to execute the workflow according to the
designated method (Wang;

This feature is inherent as the VMs executing VNFs are faciliated by conventional instructions executed by processors, and instruction and/or command is required to commence the VNF

	see e.g. [218], [0219], [0220] “... instructions maybe implemented ...”

	see e.g. Fig. 17

	see e.g. [0057] “... service functions are executed ...”)

	Regarding claim 5, Wang discloses the method of claim 1, wherein the first parameter is an identifier of one of the virtual network functions and the identified virtual machine implements said one of the virtual
network functions (Wang;

	see e.g. [0166] “ ... SFC request may include information specifying any or all of the following request elements ... service functions to be performed ... resources required ... number of virtual machines ... parameter values indicating whether or not candidate mapping solutions should be pruned ....”).



	Regarding claim 16, claim 16 is  rejected under the same rationale as claim 1.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 2 -3 and 17-18 are rejected under 35 USC 103 as being unpatentable over Wang in view of Brinkley (US 2018/0367823)

	Regarding claim 2, Wang discloses the method of claim 1, Wang does expressly disclose the conventional use of pointers to invoke software code and therefore does not expressly disclose:

 	wherein the parameters include a third parameter, which is a pointer to executable instructions of the workflow, and the command issued to the virtual machine to execute the workflow includes the pointer.


	However in analogous art Brinkley discloses:

wherein the parameters include a third parameter, which is a pointer to executable instructions of the workflow and the command issued to execute the workflow includes the pointer (Brinkley; 

	see e.g. [0048] “Event driven functions 306A, 306B, and 306C may include executable code, source code, applications, scripts, routines, function pointer, input parameters to a routine, callback functions, API requests, or any combination thereof ... the event-driven compute service 304 may include a mapping of compliance routines  to events that indicate which routines  should be invoked, invoking a routine may include executing code or providing executable code as part of a request ... the event-driven function may use information included in the events 302A, 302B, and 302 to perform a workflow”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Wang with Brinkley’s workflow scheme comprising pointers. The motivation being the incorporated components provides for increased efficiencies of executing workflows.

	Wang in view of Brinkley discloses:

	wherein the parameters include a third parameter, which is a pointer to executable instructions of the workflow, and the command issued to the virtual machine to execute the workflow includes the pointer (The combined solution per Brinkley provides for incorporating a third parameter (i.e. pointer) to fascinate commands issued to virtual machines executing a workflow).

	Regarding claim 3, Wang in view of Brinkely disclose the method of claim 2, wherein the designated method is an API call (The combined solution per Brinkley provides for API calls;


	see e.g. Brinkley [0048] “Event driven functions 306A, 306B, and 306C may include executable code, source code, applications, scripts, routines, function pointer, input parameters to a routine, callback functions, API requests, or any combination thereof ... the event-driven compute service 304 may include a mapping of compliance routines  to events that indicate which routines  should be invoked, invoking a routine may include executing code or providing executable code as part of a request ... the event-driven function may use information included in the events 302A, 302B, and 302 to perform a workflow”).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Wang with Brinkley’s workflow scheme comprising pointers. The motivation being the incorporated components provides for increased efficiencies of executing workflows.

	Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.



	Claims 4 and 19 are rejected under 35 USC 103 as being unpatentable over Wang in view of Brinkley and in further view of Ha (US 10,089,461)

	Regarding claim 4, Wang in view of Brinkley disclose the method of claim 2, Wang does not expressly disclose wherein the designated method includes the steps of:

	injecting the instructions of the workflow into the virtual machine; and instructing the virtual machine to execute the instructions.
	
	However in analogous art Ha discloses:

	injecting the instructions of the workflow into the virtual machine (Ha;
	see e.g. Column 3, Lines 13 - 22 “ ... The target program can trigger dynamic code injection from a controller  hosting the virtual machine ... a code injection module within the controller replaces a memory address corresponding to an original memory location with a target memory address corresponding  to the target memory location (injected code) ... “)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with Ha’s code injection scheme. The motivation being the combined solution provides for increased efficiencies in executing workflows.
	Wang in view of Brinkley and in further view of Ha disclose:
instructing the virtual machine to execute the instructions (The combined invention per Ha provides for the subsequent injected code to be executed after the code is injected).

	Regarding claim 19, claim 19 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected under the same rationale.
	


	
	




	Claims 6 and 20 are rejected under 35 USC 103 as being unpatentable over Wang in view of Szulman (US 2020/0136930)

	Regarding claim 6, Wang discloses the method of claim 1, wherein

	the data center includes a virtualization management server that is running a virtualization management software to provision the virtual infrastructure resources of the datacenter from the hardware resources (Wang; 

	see e.g. [0153] “ ... a resource orchestrator or an SDN controller ...” The Examiner notes the resource orchestrator operated under the guise of instructions running on a processor which therefore realizes a software platform ), the virtualization management software including a first software component for provisioning the virtual infrastructure resources (Wang; 

	see e.g. Fig. 12A, Step 1212 “Output one more of the candidate mapping solutions usable in provisioning physical network resources for the SFC request”

	see e.g. [0224] “ ... end-to-end network service orchestrator ... enable zero-touch network service provisioning ...”) and a second software component for managing operations of the provisioned virtual infrastructure resources, one of which is the identified virtual machine (Wang;

	see e.g.  [0068] “... A resource graph updater microservice may receive resource information, e.g., information indicating the configurations or capabilities of particular physical network devices, and may create (and subsequently update) a corresponding resource graph ...”

	see e.g. Figure 16, Step 1610 “Direct at least a portion of the resource info. to each of one or mores resource graph updater instances”

	see e.g. [0050]), and

 	Although Wang teaches an environment to implement NFVs with virtual machines (see e.g. 0050), Wang does not address conventional utilization of agents and hypervisors and therefore does not expressly disclose:

	the command is issued to the virtual machine to execute the workflow according to the designated method by a hypervisor component that is running as an agent of the second software component in a same host computer as the virtual machine.

	



However in analogous art Szulman discloses:
	the command is issued to the virtual machine to execute the workflow according to the designated method by a hypervisor component that is running as an agent of the second software component in a same host computer as the virtual machine (Szulman;

	see e.g. [0020] “ ... agents ... hypervisor ...  workflow automation, release automation, service orchestration ...”

	see e.g. [0033] “... agents ... used to deploy, install,  configure, load, or otherwise  automate deployment  ... on one or more target systems ... an agent  .. provided on a virtual machine manager (VMM) or hypervisor ... “).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with Szulman’s hypervisor agent. The motivation being the combined solution provides for increased efficiencies in executing workflows.

	Regarding claim 20, claim 20 comprises the same and/or similar subject matter as claim 6 and is considered an obvious variation; therefore it is rejected under the same rationale.


	Claims 7 – 8 are rejected under 35 USC 103 as being unpatentable over Wang in view of Palermo (US 2020/0125389)

	Regarding claim 7, Wang discloses the method of claim 1, wherein
the data center is one of a plurality of data centers that include a second number of regional data centers (Wang; see e.g. [0002] “ ... geographically distributed data centers ...” see e.g. [0224] “ ... multi-cloud applications across both data center sites ...”), but Wang does not expressly disclose a first number of core data centers, and a third number of edge data centers, and

	the first number is less than the second number and the third number is greater than the second number by at least one order of magnitude.

	However in analogous art Palemero discloses:

a first number of core data centers, and a third number of edge data centers (Palermo;
	see e.g. [0157] “The core data center 832 is located a core network layer 840 ...”
	see e.g. [0158] “... edge gateway nodes  812 ... core data centers ...”
	see e.g. [0160] “... the edge cloud 170 is formed from network components and functional features operated by and within the edge gateway nodes 812 .. 5g networks ...”
	see e.g. [0064 “... MEC host using and edge server ...”

The Examiner notes the edge gateway node comprising MEC hosts and edge servers are equivalent to the edge data centers),
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with Palermo’s 5G scheme comprising core networks and edge clouds. The motivation being the combined solution provides for migrating and reaping the benefits of 5G platforms resulting in increased efficiencies in delivering services to subscribers.

	Wang in view of Palermo disclose:
the first number is less than the second number and the third number is greater than the second number by at least one order of magnitude ( The Examiner take official notice that Networking Infrastructure Optimization with respect to provisioning specific predetermined numbers of data centers, core data centers, and edge data centers is well known and conventional in the art. There it would have been obvious to one of ordinary skill in the art to apply these optimization techniques to synthesize network elements and realize the first number is less than the second number and the third number is greater than the second number by at least one order of magnitude)

	Regarding claim 8, Wang in view of Palermo disclose the method of claim 7, wherein the data centers each include hardware resources from which the virtual infrastructure resources are provisioned (Wang; 

	see e.g. Wang [0061] “  ... resource graphs based on current physical resource conditions, network topology, individual device capabilities and capacities”

 see e.g. Wang [0048] “ ... virtualization ...” 
 see e.g. Wang [0047], [0050]
	se e.g. Palermo [0042]), and 

	the data center is one of the edge data centers and include hardware resources installed at an edge data center location and mounted on a plurality of radio towers (The combined solution per Palermo provides for edge data centers which include hardware resources co located at a base station (i.e. radio tower); 
	see e.g. Palermo, [0014] “ .. MEC host using an edge server CPU ...” 

	see e.g. [0043] “ ... the edge cloud 170 is co-located at an edge location, such as the base station 176 ...” 

	see e.g. [0046]).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with Palermo’s 5G scheme comprising core networks and edge clouds. The motivation being the combined solution provides for migrating and reaping the benefits of 5G platforms resulting in increased efficiencies in delivering services to subscribers.

Claims 9 and 13 are rejected under 35 USC 103 as being unpatentable over Wang in view of Ye (US 2019/018873)
	Regarding claim 9, Wang discloses a computer system comprising:

	physical hardware resources of a data center (Wang;

	see e.g. [0053] “ ... one or more data centers or other entities that provide computing  and/or storage services ...”

	see e.g. [0061] “ ... physical resource conditions ... device capabilities and capacities ...” );

	a virtualization management server configured with a virtualization management software to provision virtual compute, storage and network resources from the physical hardware resources (Wang;

	 see e.g. [0153] “ ... a resource orchestrator or an SDN controller ...”
	 see e.g. [0049] “ ... resource orchestrator  108 may managed or coordinate the use of resources with network virtualization system  .. various types of network functionality, such as switches, routers, etc., ...”

	see e.g. [0050] “ ... network function virtualization (NFV) may e used to virtualize network functions ... multipurpose virtual machines ... configuring and/or allocating various virtual machines (VMs) to run these virtualized network functions ...”

	see e.g. [0061] “ ... physical resource conditions ... device capabilities and capacities ...”

The Examiner notes VNFs require computing and storage function functionality in order to operate in conventional mannear ); and

	

	wherein the virtualization management server is programmed to execute a workflow in a virtual machine, which is one of the virtual compute resources and has been deployed to implement a virtual network function of a network service, by performing the steps of (Wang;

	see e.g. [0050] “ ... Service function chaining may involve configuring and/or allocation various virtual machines (VMs) to run these virtualized network functions ...”:


	see e.g. [0166] “ ... SFC request may include information specifying any or all of the following request elements ... service functions to be performed ... resources required ... number of virtual machines ... parameter values indicating whether or not candidate mapping solutions should be pruned ....”

	

	upon receiving a request to execute a workflow along with a plurality of parameters including first and second parameters at the data center, identifying a virtual machine deployed in the data center, in which the workflow is to be executed based on the first parameter (Wang;
	
	see e.g. [0166] “ ... SFC request may include information specifying any or all of the following request elements ... service functions to be performed ... resources required ... number of virtual machines ... parameter values indicating whether or not candidate mapping solutions should be pruned ....”

	see e.g. [0050] “ ... Service function chaining may involve configuring and/or allocation various virtual machines (VMs) to run these virtualized network functions ...”);

	designating one of a plurality of methods by which the workflow is to be executed in the virtual machine according to the second parameter (Wang; 


	see e.g. [0166] “ ... SFC request may include information specifying any or all of the following request elements ... service functions to be performed...”

	see e.g. [0055] “ ... chain together multiple (virtual) network service functions (e.g. firewalls, DPI service functions, routers, VPN service functions, intrusion detection system (IDS) service functions,  and/or other types of service functions) ... end-to end network services ...”); and

	issuing a command to the virtual machine to execute the workflow according to the designated method (Wang;

This feature is inherent as the VMs executing VNFs are facilitated by conventional instructions executed by processors, and instruction and/or command is required to commence the VNF

	see e.g. [218], [0219], [0220] “... instructions maybe implemented ...”

	see e.g. Fig. 17

	see e.g. [0057] “... service functions are executed ...”.


Wang strongly suggests but does not expressly disclose:
a cloud computing management software configured to partition the compute, storage and network resources to different tenants of the data center,
However in analogous art Ye discloses:
a cloud computing management software configured to partition the compute, storage and network resources to different tenants of the data center (Ye;
see e.g. Claim 26 “ ... multi-tenant cloud based computing service, a multi-tenant cloud based storage service, or multi-tenant cloud-based database service of the provider network, wherein the one or more resources for which access in enabled via the interconnect partition are one or more resources of the multi-tenant cloud-based computing service, the multi-tenant cloud based storage service, or the multi-tenant cloud -based database service”
see e.g. [0031] “ ... resource groups ... compute instances or virtual machines of a computing service, storage devices ... customers may be referred to as the “owner” or “assignees” of the resource groups 102 ... resource group .. isolated virtual network ... networking configurations ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with Ye’s multi-tenant scheme. The motivation being the combined solution provides for cloud providers to increase the breadth of services among tenants in an efficient manner.


	
	



	Regarding claim 13, Wang in view of Ye disclose the computer system of claim 9, wherein the first parameter is an identifier of the virtual network function implemented by the virtual machine (Wang;

	see e.g. [0166] “ ... SFC request may include information specifying any or all of the following request elements ... service functions to be performed ... resources required ... number of virtual machines ... parameter values indicating whether or not candidate mapping solutions should be pruned ....”).



	Claims 10 and 11 are rejected under 35 USC 103 as being unpatentable over Wang in view of Ye and in further view of Brinkley

	Regarding claim 10, Wang in view of Ye disclose the computer system of claim 9, but does not expressly disclose:

	 wherein the parameters include a third parameter, which is a pointer to executable instructions of the workflow, and the command issued to the virtual machine to execute the workflow includes the pointer.

	However in analogous art Brinkley discloses:

wherein the parameters include a third parameter, which is a pointer to executable instructions of the workflow and the command issued to execute the workflow includes the pointer (Brinkley; 

	see e.g. [0048] “Event driven functions 306A, 306B, and 306C may include executable code, source code, applications, scripts, routines, function pointer, input parameters to a routine, callback functions, API requests, or any combination thereof ... the event-driven compute service 304 may include a mapping of compliance routines  to events that indicate which routines  should be invoked, invoking a routine may include executing code or providing executable code as part of a request ... the event-driven function may use information included in the events 302A, 302B, and 302 to perform a workflow”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Wang with Brinkley’s workflow scheme comprising pointers. The motivation being the incorporated components provides for increased efficiencies of executing workflows.

	Wang in view of Ye and in further view of  Brinkley discloses:

	wherein the parameters include a third parameter, which is a pointer to executable instructions of the workflow, and the command issued to the virtual machine to execute the workflow includes the pointer.  (The combined solution per Brinkley provides for incorporating a third parameter (i.e. pointer) to fascinate commands issued to virtual machines executing a workflow).


	Regarding claim 11, Wang in view Ye and in further view of Brinkley disclose the computer system of claim 10, wherein the designated method is an API call (The combined solution per Brinkley provides for API calls;


	see e.g. Brinkley [0048] “Event driven functions 306A, 306B, and 306C may include executable code, source code, applications, scripts, routines, function pointer, input parameters to a routine, callback functions, API requests, or any combination thereof ... the event-driven compute service 304 may include a mapping of compliance routines  to events that indicate which routines  should be invoked, invoking a routine may include executing code or providing executable code as part of a request ... the event-driven function may use information included in the events 302A, 302B, and 302 to perform a workflow”).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Wang with Brinkley’s workflow scheme comprising pointers. The motivation being the incorporated components provides for increased efficiencies of executing workflows.

Claim 12 is rejected under 35 USC 103 as being unpatentable over Wang in view of Ye and in further view of Ha
	Regarding claim 12, Wang in view of Ye disclose the computer system of claim 10, Wang does not expressly disclose wherein the designated method includes the steps of:

	injecting the instructions of the workflow into the virtual machine; and
	 instructing the virtual machine to execute the instructions.
	
	However in analogous art Ha discloses:

	injecting the instructions of the workflow into the virtual machine (Ha;
	see e.g. Column 3, Lines 13 - 22 “ ... The target program can trigger dynamic code injection from a controller  hosting the virtual machine ... a code injection module within the controller replaces a memory address corresponding to an original memory location with a target memory address corresponding  to the target memory location (injected code) ... “)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with Ha’s code injection scheme. The motivation being the combined solution provides for increased efficiencies in executing workflows.
	Wang in view of Ye and in further view of Ha disclose:
instructing the virtual machine to execute the instructions (The combined invention per Ha provides for the subsequent injected code to be executed after the code is injected).

	Claims 14 and 15 arerejected under 35 USC 103 as being unpatentable over Wang in view of Ye and in further view of Palermo 

	Regarding claim 14, Wang in view Ye disclose the computer system of claim 9, wherein the data center is one of a plurality of data centers that include a second number of regional data centers (Wang; see e.g. [0002] “ ... geographically distributed data centers ...” see e.g. [0224] “ ... multi-cloud applications across both data center sites ...”), but Wang does not expressly disclose a first number of core data centers, and a third number of edge data centers, and

	the first number is less than the second number and the third number is greater than the second number by at least one order of magnitude.

	However in analogous art Palemero discloses:

a first number of core data centers, and a third number of edge data centers (Palermo;
	see e.g. [0157] “The core data center 832 is located a core network layer 840 ...”
	see e.g. [0158] “... edge gateway nodes  812 ... core data centers ...”
	see e.g. [0160] “... the edge cloud 170 is formed from network components and functional features operated by and within the edge gateway nodes 812 .. 5g networks ...”
	see e.g. [0064 “... MEC host using and edge server ...”

The Examiner notes the edge gateway node comprising MEC hosts and edge servers are equivalent to the edge data centers),
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with Palermo’s 5G scheme comprising core networks and edge clouds. The motivation being the combined solution provides for migrating and reaping the benefits of 5G platforms resulting in increased efficiencies in delivering services to subscribers.

	Wang in view of Yang and in further view of Palermo disclose:
the first number is less than the second number and the third number is greater than the second number by at least one order of magnitude ( The Examiner take official notice that Networking Infrastructure Optimization with respect to provisioning specific predetermined numbers of data centers, core data centers, and edge data centers is well known and conventional in the art. There it would have been obvious to one of ordinary skill in the art to apply these optimization techniques to synthesize network elements and realize the first number is less than the second number and the third number is greater than the second number by at least one order of magnitude)


	Regarding claim 15, Wang in view of Ye and in further view of Palermo disclose the computer system of claim 14, wherein the data center is one of the edge data centers and include hardware resources installed at an edge data center location and mounted on a plurality of radio towers.
 (The combined solution per Palermo provides for edge data centers which include hardware resources co located at a base station (i.e. radio tower); 
	see e.g. Palermo, [0014] “ .. MEC host using an edge server CPU ...” 

	see e.g. [0043] “ ... the edge cloud 170 is co-located at an edge location, such as the base station 176 ...” 

	see e.g. [0046]).

	
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with Palermo’s 5G scheme comprising core networks and edge clouds. The motivation being the combined solution provides for migrating and reaping the benefits of 5G platforms resulting in increased efficiencies in delivering services to subscribers.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449